Order issued March 29, 2013




                                               In The
                                       nf ppratz
                                    Qrtiurt
                       Jciftl! DitrtrI ni exa at a1taa


                                        No. 05-12-01340-CR


                              KEITH DESHUN SMITH, Appellant

                                                V.

                          THE STATE OF TEXAS, Appeflee


                                            ORDER

                          Before Justices Francis, Lang, and Evans

       Based on the Court’s   Opinion   of this date, we GRANT the November 15, 2012 motion of

George R. Conkey for leave to withdraw as appointed counsel on appeal. We DIRECT the

Clerk of the Court to remove George R. Conkey as counsel of record for appellant.         We

DIRECT the Clerk of the Court to send a copy of this order and all future correspondence to

Keith DeShun Smith, No. 1815858. Middleton Unit, 13055 FM 3522, Abilene, Texas, 79601.
                                                          /
                                                          /   1•



                                                        D   GLASiSLANG         /1
                                                        JUSTICE6’